MEMORANDUM **
Sajeesh Kumar, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen based on ineffective assistance of counsel. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the denial of a motion to reopen for abuse of discretion, see Reyes v. Ashcroft, 358 F.3d 592, 595 (9th Cir.2004), and we deny the petition for review.
The BIA did not abuse its discretion in denying Kumar’s motion to reopen as un*706timely, see 8 C.F.R. § 1003.2(c)(2), and Kumar failed to establish grounds for equitable tolling, see Socop-Gonzalez v. INS, 272 F.3d 1176, 1193 (9th Cir.2001) (en banc) (equitable tolling available where “despite all due diligence, [the party invoking equitable tolling] is unable to obtain vital information bearing on the existence of the claim.”) (internal citations and quotation marks omitted).
The record does not support Kumar’s claim that the BIA failed to consider his equitable tolling contention.
We grant Kumar’s motion to substitute counsel.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.